  Case 3:17-cv-03471-MAS-TJB Document 70 Filed 01/31/20 Page 1 of 1 PageID: 2459




                                 UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
                                               (609) 989-2040
                   CHAMBERS OF                                      U.S. COURTHOUSE
                                                                    402 E. STATE STREET, RM 6052
         TONIANNE J. BONGIOVANNI                                    TRENTON, NJ 08608
        UNITED STATES MAGISTRATE JUDGE




                                            January 31, 2020

                                           LETTER ORDER

       Re:     Future Sanitation, Inc. v. Evergreen National Indemnity Company et al.
               Civil Action No. 17-3471 (MAS)

       Dear Counsel,

       The Court received a letter from Bryan Aloia, the President of the Plaintiff Corporation, dated

January 27, 2020 noting that he recently became aware that his counsel is seeking to withdraw

representation in this matter. Plaintiff seeks additional time to retain new counsel. The Court grants

Plaintiff’s request. Plaintiff is to retain counsel by February 28, 2020. In the event that he is unable

to retain counsel, Plaintiff is advised that while individuals may proceed pro se, corporations may only

appear in federal court through licensed counsel. See, e.g., Korkala v. Allpro Imaging, Inc., No. 08-2712,

2009 U.S. Dist. LEXIS 70727, 2009 WL 2496506, at *3 (D.N.J. Aug. 12, 2009).

               IT IS SO ORDERED.

               The Clerk of the Court is directed to send a copy of this Order to Mr. Bryan Aloia
               at the following address: 22 W Granada Drive, Brick, New Jersey, 08723. The
               Court will also send a copy to Mr. Aloia via e-mail.

                                                 s/ Tonianne J. Bongiovanni
                                             TONIANNE J. BONGIOVANNI
                                             United States Magistrate Judge
